Citation Nr: 1047329	
Decision Date: 12/20/10    Archive Date: 12/22/10	

DOCKET NO.  03-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for peptic ulcer disease, status post gastrectomy.   

2.  Entitlement to service connection for status post myocardial 
infarction and hypertension as secondary to peptic ulcer disease, 
status post gastrectomy.   

3.  Entitlement to service connection for hiatal hernia and vagus 
nerve damage secondary to peptic ulcer disease, status post 
gastrectomy.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1957.  

In February 2006, the Board of Veterans' Appeals (Board) denied 
the claim for service connection for the issues listed on the 
title page of this decision.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 Order, the Court ordered that a Joint Motion for Remand 
be granted and that part of the Board's decision in 2006 that 
denied the Veteran's application to reopen a claim for service 
connection for peptic ulcer disease, status post gastrectomy; 
service connection for status post myocardial infarction and 
hypertension, claimed as secondary to peptic ulcer disease, 
status post gastrectomy; and service connection for hiatal hernia 
and vagus nerve damage claimed as secondary to peptic ulcer 
disease, status post gastrectomy, be remanded pursuant to the 
provisions of 38 U.S.C.A. § 7252(a) (West 2002) for compliance 
with instructions set forth in the Joint Motion.  

Thereafter, the Board performed both procedural and substantive 
development to comply with the Joint Motion.  The case has been 
returned to the Board for appellate review.  

The issue of the Veteran's entitlement to service connection for 
hiatal hernia and vagus nerve damage as secondary to peptic ulcer 
disease, status post gastrectomy, is once again remanded for 
further development.  The Veteran will be notified if further 
action is required.  

The Board notes that a review of the evidence of record reveals 
that service connection is in effect for the following:  
Tinnitus, rated as 10 percent disabling; post-traumatic 
headaches, rated as 10 percent disabling; and bilateral hearing 
loss disability rated as zero percent disabling.  A combined 
disability rating of 20 percent has been in effect since 
November 30, 2010.  The Veteran is in receipt of a permanent and 
total disability for pension purposes and this rating has been in 
effect since December 9, 1999.  


FINDINGS OF FACT

1.  By decision dated in March 1997, the Board denied service 
connection for peptic ulcer disease.  

2.  The evidence added to the record since the March 1997 Board 
decision bears directly and substantially upon the issue of 
service connection for peptic ulcer disease.  Also, it raises a 
reasonable possibility of substantiating the claim, and is, by 
itself or in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fully decide 
the merits of the issue, to warrant the opening of the previously 
denied claim.  

3.  The Veteran's peptic ulcer disease is reasonably related to 
his military service.  

4.  Status post myocardial infarction and hypertension are not 
shown to be related to peptic ulcer disease, status post 
gastrectomy.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1997 Board decision 
denying service connection for peptic ulcer disease is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.156(a), 
20.1100 (2010).  

2.  The criteria for service connection for peptic ulcer disease 
are reasonably met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).  

3.  Service connection for status post myocardial infarction and 
hypertension secondary to gastrointestinal disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duties to notify and assist claimants in substantiating claims 
for benefits.  It is codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and medical 
or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed to be prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.  

In various letters of record including one dated in 2008, the 
Veteran was informed of the types of evidence needed to 
substantiate his claims and VA's duties to assist him in 
substantiating the claims under the VCAA.  With regard to peptic 
ulcer disease, he was told that he was previously denied by 
decision dated in November 1988.  He was told what he needed to 
submit to qualify as new and material evidence.  He was told the 
reason for the previous denial was that no service treatment 
records were able to substantiate peptic ulcer disease.  He was 
told that in addition, a VA examination in July 1988 referred to 
no evidence of peptic ulcer disease.  This information complies 
with the requirements of Kent, v. Nicholson, 20 Vet. App. 1 
(2006), in which the United States Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim and 
VA must notify the claimant of the evidence and information 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The April 2008 letter also told him about 
claims for a secondary service connection.  He was specifically 
told that temporary or intermittent flare-ups of a condition were 
not considered aggravation, unless the underlying condition, as 
shown by symptoms, had gotten worse.  

In view of the foregoing, the Board finds VA has satisfied its 
duty to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to the claims under 
the VCAA.  

With regard to assisting the Veteran, VA treatment records have 
been obtained, as have identified private medical records.  The 
Veteran testified at a hearing before a traveling Veterans Law 
Judge at the Las Vegas, Nevada, RO in January 2004.  A transcript 
of the hearing proceedings is of record and has been reviewed.  
Also, the Veteran was accorded an examination by a 
gastroenterologist for the express purpose of deciding whether 
there is a likelihood of a causal connection between any current 
gastrointestinal disability and the Veteran's active service.  
The entire claims file was also referred to an expert in 
gastroenterology for the same purpose and the report of his 
review of the file and opinion dated in 2010 is of record and has 
been reviewed.  

Accordingly, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen a previously 
denied claim with regard to peptic ulcer disease.  See Jackson v. 
Principi, 2265 F. 3d 1366 (Fed. Cir. 2001).  In a March 1997 
decision, the Board determined that evidence submitted since the 
November 1988 RO rating decision denying service connection for 
peptic ulcer disease was duplicative, cumulative, or did not tend 
to show that peptic ulcer disease was present in service, 
clinically evident within one year after service, or was 
otherwise related to service.  The Veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  If, however, new and material evidence is received 
with respect to a claim which has been disallowed, the claim will 
be reopened, and if reopened, the claim will reviewed on a de 
novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In 
considering whether there is "new and material evidence," all 
evidence submitted since the last prior final decision must be 
considered.  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that 
the Board must first determine whether an appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 3.156(a).  In considering whether there is 
new and material evidence, all evidence submitted since the last 
prior final decision must be considered.  

In this regard, the evidence before the Board at the time of the 
March 1997 decision included the report of a July 1988 VA 
examination.  It was noted the Veteran's service treatment 
records and line of duty investigation reports regarding a 
purported incident in which he sustained head injuries were not 
available and attempts to obtain them were unsuccessful.  It was 
stated that the Veteran's service medical records were likely in 
the fire at the National Personnel Records Center in Saint Louis 
in 1973 .  At the time of the July 1988 examination, the Veteran 
reported that he had been treated for a nervous stomach during 
service.  He added that he had some difficulties thereafter until 
ulcer surgery in February 1964.  He was given a pertinent 
diagnosis of history of peptic ulcer disease, duodenal ulcer.  
Also considered was a copy of a service department certificate 
reflecting the Veteran was hospitalized or treated as an 
outpatient at the Fitzsimmons Army Hospital in August and 
September 1956, medical records showing treatment beginning in 
December 1963, the Veteran's testimony at a hearing, and 
affidavits from a former commanding officer and from his wife 
made in October 1989.  

The service department certificate showing treatment at the Army 
hospital did not show the condition for which treatment was 
given.  The December 1963 medical record showed the Veteran had a 
five year history of heartburn.  An X-ray study reportedly showed 
a gastric antral ulcer.  Other medical records dated from the 
1980's, a time many years following service.  The Veteran 
testified at his hearing that he frequently had an upset stomach 
and one doctor thought this was caused by an ulcer.  He stated a 
gastric ulcer had been diagnosed by a physician in 1957.  The 
former commanding officer said the Veteran frequently went on 
sick call for what, to his recollection, could have been a 
stomach problem.  The Veteran's former wife indicated that the 
Veteran had a stomach problem which had been diagnosed as an 
ulcer.  She said after service the Veteran's ulcer required 
surgery.  It was determined there was nothing in the medical 
records to relate any current ulcer disease to the Veteran's 
active service.  

The evidence submitted since the reopened claim was received in 
2001 includes an August 2007 statement from David B. Roos, M.D.  
He indicated that the Veteran had been referred to him in 1963 
for complaints of severe indigestion "dating back to his service 
in the U.S. Army."  

He reported that according to his medical records the Veteran had 
sustained repeated episodes of severe heartburn, vomiting of 
bile, and occasional blood clots, along with intolerance to 
spicy, fatty foods and alcohol.  He further stated that after the 
Veteran's discharge from service in 1957, he sought treatment for 
his symptoms under the care of another physician because the 
symptoms consistently failed to respond to standard medical 
therapy, and that physician referred the Veteran to Dr. Roos for 
further evaluation.  An upper gastrointestinal barium study 
showed an active gastric (stomach) ulcer.  He remarked that "the 
gross microscopic findings in the surgical specimen and the 
immediate, complete and permanent relief of the classical 
symptoms of peptic (gastric and/or duodenal) ulcer disease 
absolutely confirmed this diagnosis, the continuous symptoms 
which date well back into his years of service in the Army."  
This statement in and of itself is relevant to and probative of 
the issue as to the etiology of the Veteran's ulcer disease.  
When there is such evidence, "this does not mean that the claim 
will always be allowed, just that the case will be reopened and 
the new evidence considered in the context of all other evidence 
for a new determination of the issues."  Smith v. Derwinski, 
1 Vet. App. 178, 180 (1991).  

The claim with regard to peptic ulcer disease having been 
reopened, the Board will now move on to a discussion of the 
Veteran's entitlement to service connection for the peptic ulcer 
disease, as well as his claim for service connection for status 
post myocardial infarction and hypertension.  

In this regard, the Board notes that service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for ulcer disease and/or heart disease, including 
hypertension, may be granted if manifest to a compensable degree 
within a year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 F. 
3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3. 310 (a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service-
connected disability.  In this instance, the Veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b).  

Peptic Ulcer Disease

Initially, the Board regrets that the Veteran's service treatment 
records are unavailable through no fault of the Veteran.  In this 
regard, there is a heightened obligation to assist him in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA must also provide an explanation to him regarding 
VA's inability to obtain his or her service treatment records, 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, the 
Veteran has essentially contended that his ulcer disease has 
existed since the military service.  He is indeed competent to 
state that he had observable symptoms such as an upset stomach 
and diarrhea.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, 
lay evidence considering continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 
3d 1331, (Fed. Cir. 2006).  The Board notes that despite the 
heightened obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule when records are 
destroyed while in custody of the Government, case law does not 
lower the legal standard for proving a claim under consideration, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
There is no presumption, either in favor of the claimant or 
against VA, rising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (the Court declined to 
apply an adverse presumption when records have been lost or 
destroyed while in Government control which would require VA to 
disprove a claim where a Veteran did not demonstrate that either 
bad faith or negligent destruction of documents was implicated in 
the fire).  

As noted above, the critical piece of evidence is the August 2007 
statement from Dr. Roos.  In that statement, the physician 
indicated that the Veteran had been referred to him by the 
Veteran's family physician in December 1963, a time only several 
years following service discharge for complaints of severe 
indigestion that the Veteran stated dated back to his military 
service.  The physician referred to the Veteran having repeated 
episodes of severe heartburn, vomiting of bile, occasional blood 
clots, and intolerance to spicy, fatty foods.  The Veteran 
reported that after service discharge in 1957 he sought treatment 
for his symptoms under the case of a private physician who the 
records shows is now deceased.  That physician referred the 
Veteran to Dr. Roos for further evaluation and an upper 
gastrointestinal barium study showed the presence of an active 
stomach ulcer.  Further treatment failed to control the disease 
and in February 1964 the Veteran underwent hemigastrectomy with 
vagotomy.  Dr. Roos went on to say that the pathologic 
examination of the portion of the stomach he resected disclosed 
an active duodenal ulcer with acute and longstanding chronic 
tissue changes.  He concluded that the "gross microscopic 
findings in the surgical specimen, and the immediate, complete 
and permanent relief of the classical symptoms of peptic (gastric 
and/or duodenal) ulcer disease absolutely confirmed this 
diagnosis, the continuous symptoms which date well back into his 
years of service in the Army."  This statement from Dr. Roos is 
about as probative and persuasive as a communication can be.  

However, the Board notes that a review of the entire claims file, 
to include the several volumes of records, includes the report of 
an examination of the Veteran by VA in May 2008.  At that time 
the examiner stated that the entire claims file was reviewed.  
Following examination of the Veteran, the examiner concluded that 
the "peptic ulcer disease is less likely as not caused by or the 
result of military service."  The examiner went on to indicate 
that the episode of gastrointestinal bleeding from the peptic 
ulcer occurred seven years after the Veteran's military service 
and the symptoms described by him occurring during service were 
"more compatible with irritable bowel syndrome rather than peptic 
ulcer disease."  The physician referred to the Veteran giving a 
history of various problems with his gastrointestinal symptoms 
since the service, but he believed what the Veteran was 
experiencing was an irritable bowel syndrome rather than peptic 
ulcer disease.  

The Board referred the entire claims folder to a medical 
specialist for review.  The gastroenterologist recognized that 
the Veteran's gastrointestinal symptoms over the years have been 
attributed by different physicians to be post surgical symptoms 
and irritable bowel syndrome related.  He also noted that with 
regard to peptic ulcer disease, "ideally the diagnosis of peptic 
ulcer disease is made based on ongoing symptoms and findings on 
endoscopy or surgery."  He stated that he could not exclude or 
confirm that the peptic ulcer disease was "less likely as not 
caused by or a result of the military service."  He added that if 
medical documents could support that the Veteran had active upper 
gastrointestinal symptoms during service, it was "possible" that 
the complaints could have been related to active peptic ulcer 
disease at that time.  

As pointed out by the Veteran's accredited representative in a 
September 2010, the medical expert did not give sufficient 
consideration to the Veteran's lay statements regarding the 
continuity of symptoms in service.  The Board notes in addition 
to statements over the years from the Veteran, there are 
communications from the Veteran's wife, and ex-wife, and other 
individuals, all attesting to the Veteran having had 
gastrointestinal complaints during and since service.  Based on 
the foregoing, and after resolving all reasonable doubt in favor 
of the Veteran, the Board finds that the evidence is at least in 
relative equipoise with regard to whether the Veteran's current 
ulcer disease is related to his military service.  For the 
Veteran to be successful in his claim, he needs to show only that 
it is at least as likely as not that any current ulcer disease is 
related to his active service.  See 38 U.S.C.A. § 5107(b).  The 
Board finds that standard has been met in this case.  

Service Connection for Status Post Myocardial Infarction and
Hypertension on a Secondary Basis

A review of the evidence of record discloses no documentation or 
report of myocardial infarction and/or hypertension for years 
following service discharge, and it is not otherwise contended.  
The Veteran's principal assertion with regard to his 
cardiovascular status is that he has hypertension and the 
myocardial infarction he sustained are in some way related to his 
now service-connected peptic ulcer disease.  The Board 
acknowledges that it is true that his lay statements may be 
sufficient to support a claim for service connection by reporting 
the  symptoms of disability subject to lay observation.  However, 
as a lay person, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of any type of cardiovascular disorder, to 
include hypertension, and his views are of no probative value.  
Even if the Veteran's opinion and statements from other lay 
individuals are entitled to be accorded some probative value, 
they are outweighed by the opinions provided by the medical 
professionals who reviewed the entire claims file and expressed 
opinions that there is no causal connection between any 
cardiovascular disease, to include hypertension, on the one hand, 
and ulcer disease on the other hand.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006)).  

The August 2007 statement from Dr. Roos did not address the 
question of a causal connection between peptic ulcer disease and 
the development of any type of cardiovascular disease, to include 
hypertension.  The question was addressed by the VA physician who 
examined the Veteran in May 2008.  He stated that he reviewed the 
entire claims folder and noted that the Veteran gave a history of 
a heart attack in the 1990's.  It was noted that at the time of 
cardiac catheterization in June 2000, the Veteran showed only 
minimal coronary artery irregularities with stenosis of about 
10 percent.  Testing in December 2007 showed no evidence of 
ischemia or infarction.  The Veteran exhibited normal cardiac 
wall motion and function.  As for hypertension, the Veteran 
stated he had a diagnosis of high blood pressure that was made in 
the 1990's, a time the Board notes is many years following 
service discharge.  The physician stated that based on review of 
the file there was "insufficient evidence" for significant 
coronary artery disease, as described by the cardiac 
catheterization in June 2000 and the essentially normal exercise 
Thallium testing in December 20007.  He believed the current 
intermittent chest pain described by the Veteran was "noncardiac" 
in nature.  The examiner expressed the opinion that "acute 
myocardial infarction and coronary artery disease is not caused 
by or aggravated by peptic ulcer disease, vagotomy or irritable 
bowel syndrome."  He also expressed the opinion that 
"hypertension is not caused by or aggravated by peptic ulcer 
disease or irritable bowel syndrome."  Further, he believed the 
etiology of the myocardial infarction was "due to coronary artery 
disease and in turn is related to age, hypercholesterolemia, 
hypertension, which represent the risk factors identified in this 
Veteran's case."  He added that peptic ulcer disease was not an 
"aggravating factor" of myocardial infarction, coronary artery 
disease, or hypertension.  

The VA gastroenterologist who reviewed the entire claims file in 
August 2010 expressed a similar opinion.  He stated that "current 
or past cardiovascular disease is not caused by or related to 
this patient's [Veteran] history of peptic ulcer disease, hiatal 
hernia or truncal vagotomy.  He stated his opinion was based on 
review of the six volumes of records made available to him.  
There is no opinion of record to the contrary.  Accordingly, the 
Board finds that the probative evidence is against the claim of 
service connection for status post myocardial infarction and/or 
hypertension on a secondary basis.  


ORDER

New and material evidence having been received sufficient to 
reopen the previously-denied claim of entitlement to service 
connection for ulcer disease, the claim is reopened, and based 
upon review of the entire record, service connection for peptic 
ulcer disease is granted.  To this extent, the appeal is allowed.  

The appeal with regard to service connection for status post 
myocardial infarction and hypertension as secondary to peptic 
ulcer disease, status post gastrectomy, is denied.  


REMAND

With regard to the claim for service connection for hiatal hernia 
and vagus nerve damage secondary to the service-connected peptic 
ulcer disease, the record before the Board is inadequate to 
render a fully informed decision.  Accordingly, a remand is 
required in order to fulfill the statutory duty to assist the 
Veteran in developing facts pertinent to the claim with regard to 
this issue.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The medical evidence of record has not adequately addressed the 
question of whether there is a likely causal relationship between 
peptic ulcer disease and the hiatal hernia and vagus nerve damage 
the Veteran sustained.  The gastroenterologic specialist who 
reviewed the entire claims file in August 2010 opined that any 
current or past cardiovascular disease was not caused by or 
related to the Veteran's history of peptic ulcer disease, hiatal 
hernia, or truncal vagotomy.  However, the specialist did not 
address the question of whether hiatal hernia or truncal vagotomy 
was related in any way to the peptic ulcer disease.  

Accordingly, this matter is REMANDED for the following:  

1.  The health care professional who 
reviewed the entire claims file in 
August 2010 at the Virginia Commonwealth 
Health Sciences Center and Veterans Affairs 
Medical Center in Richmond, Virginia, 
should be contacted and asked to explain 
whether it is at least as likely as not, or 
less likely than not, that the Veteran's 
hiatal hernia and truncal vagotomy are 
related to his peptic ulcer disease.  If he 
is unable to do so, the Veteran should then 
be accorded an examination by another 
physician knowledgeable in 
gastroenterologic disorders for the purpose 
of determining whether there is a causal 
nexus between the service-connected peptic 
ulcer disease and hiatal hernia and/or 
truncal vagotomy  All appropriate testing 
should be conducted.  The examiner should 
provide an opinion as to whether it is more 
likely than not (that is, probability 
greater than 50 percent), at least as 
likely as not (that is, probability 
50 percent), or less likely than not (i.e. 
probability of less than 50 percent) that 
hiatal hernia and truncal vagotomy are in 
any way related to the Veteran's active 
service or to his service-connected ulcer 
disease to include by way of aggravation.  
Any opinion expressed should be supported 
by complete rationale.  

2.  Thereafter, the issue should be 
readjudicated.  If he benefit is not 
granted, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded the 
appropriate time period in which to 
respond.  The case should be returned to 
the Board, if otherwise in order.  The 
Board intimates no opinion either legal or 
factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


